DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/14/22 has been entered.
 
Response to Amendment
Amendments to the claims, filed on 2/14/22, have been entered in the above-identified application. Amendments to the Specification, filed on 2/25/22, have been entered in the above-identified application.
Any rejections made in the previous action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-19, 29, and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 15 is rejected for containing the transitional phrase “consisting essentially of” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 16-19, 29, and 30 are rejected for failing to cure the deficiencies of claim 15.
Claim Rejections - 35 USC § 102
Claims 1-7, 27, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitlock et al (US 2014/0055906 A1) in view of Lundorf et al (US 2018/0298154 A1).
Regarding claims 1 and 4, Whitlock teaches an assembly (1610) comprising a first substrate comprising a first substrate surface (1620), a second substrate comprising a second substrate surface (1630), and a fastener (1640) configured to join the first substrate and the second substrate;; said fastener/substrate interface occurring at least one of the first substrate surface and the second substrate surface; wherein the assembly may comprise a conductive resin (i.e., an electrically dissipative polymer coating material configured to coat the fastener/substrate interface) coating on its shaft (1646) and the bracket (1630) (para 78-79, fig 16).
Whitlock further teaches the coating may be provided at select locations to protect against electromagnetic effects (EME) (abstract, para 4, 6); so it would have been obvious to one of ordinary skill in the art at the time of invention to provide the coating at the fastener/substrate interface to protect the interface against electromagnetic effects.
Whitlock fails to teach the conductive resin is a spray-deposited thermoplastic polymer comprising at least one of: nylon, polyetheretherketone, polyetherketoneketone, polyamide, polyphenyl sulfide, polyphenylsulfone, polysulfone, and polyetherimide; an amount of conductive material said conductive material comprising an average particle size ranging from about 5 μm to about 80 μm; wherein the relative percentage by volume of conductive material present in the electrically 5 to about 1 x 1011 ohm-m; wherein the tunable electrically dissipative thermoplastic polymer fastener coating material has a resistivity value ranging from about 1x105 to about 1x108 ohm-m; and wherein the tuned electrically dissipative spray-deposited thermoplastic polymer coating material has an adhesion ranging from about 5 to about 50 lbs/in wide area as determined by ASTM D6862-11(20161 Standard Test Method for 90° Peel Resistance.
Lundorf teaches a composite that may be in the form of a coating that comprises structural entities (SEs) mixed together; wherein the structural entities may be thermoplastics (i.e., a tunable electrically dissipative spray-deposited thermoplastic polymer coating material configured to coat at least one of the fastener and the fastener/substrate interface to form an electrically dissipative restricted access coated fastener) (abstract, para 6, 186, 749, 7150). Lundorf teaches the thermoplastic SEs may comprise combinations or mixtures of polyamides, polysulfone, nylon, PTFE (polytetrafluoroethylene), and PEEK (polyetheretherketone) (para 190, 191, 209, 225, 253, 734, 6667); wherein the SEs may also comprise metals or conductive materials such as copper, titanium, nickel, or carbon nanotubes having a 1 μm to 100 μm size (i.e., wherein the thermoplastic polymer is combined with the amount of conductive material to form a tunable electrically dissipative spay-deposited thermoplastic polymer fastener coating material); which significantly overlaps and therein renders obvious the para 94, 135, 176). Lundorf further teaches the composite may have a density of 1.0 – 1.8 kg/L (i.e., 1.0 – 1.8 g/cc) (para 6676). 
With regard to the limitations “wherein the relative percentage by volume of conductive material present in the tunable electrically dissipative spray-deposited thermoplastic polymer fastener coating material ranges from about 1% to about 9% by volume,” “wherein the tunable electrically dissipative spray-deposited thermoplastic polymer fastener coating material has a resistivity value ranging from about 1x105 to about 1x1011 ohm-m,” and “wherein the tunable electrically dissipative thermoplastic polymer fastener coating material has a resistivity value ranging from about 1x105 to about 1x108 ohm-m,” Lundorf teaches both the conductivity and resistivity of the composite material may be adjusted (i.e., tunable) (para 59, 6660), so it would have been obvious to one of ordinary skill in the art to adjust the amount of conductive material in the composite to optimize both the conductivity and resistivity of the composite. 
With regard to the limitation “wherein the tuned electrically dissipative spray-deposited thermoplastic polymer coating material has an adhesion ranging from about 5 to about 50 lbs/in wide area as determined by ASTM D6862-11(20161 Standard Test Method for 90° Peel Resistance” Lundorf suggests or otherwise would have rendered obvious to one of ordinary skill in the art at the time of invention the coating of that of the instant claims, so it is deemed to inherently possess an adhesion ranging from about 5 to about 50 lbs./in wide area as determined by ASTM D6862-11(20161 Standard Test Method for 90° Peel Resistance.” As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to substitute the conductive coating of Lundorf for the conductive coating of Whitlock, since it is prima facie obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07).
The limitation “spray-deposited” of the instant claim is a product by process limitation and does not determine the patentability of the product, unless the process results in a product that is structurally distinct from the prior art. The process of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claim product differs in kind from those of the prior art (MPEP § 2113). No difference can be discerned between the product that results from the process steps recited in claim 1 and the product of Lundorf.
Regarding claims 2, 27, and 28, Lundorf teaches a composite that may be in the form of a thermal spray coating that comprises structural entities (SEs) mixed together; wherein the structural entities may be thermoplastics (i.e., an electrically para 190, 191, 209, 225, 253, 734, 6667); wherein the SEs may also comprise metals or conductive materials such as copper, titanium, nickel, or carbon nanotubes (para 94, 135, 176).
Regarding claims 3 and 5-7, Whitlock teaches the assembly is in an aircraft wing (i.e., manned or unmmaned aircraft) (para 78, fig 16).

Claims 15-17, 29, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundorf.
Lundorf teaches a composite that may be in the form of a coating that consists essentially of structural entities (SEs) mixed together; wherein the structural entities may be thermoplastics (i.e., an electrically dissipative high-velocity spray-deposited thermoplastic fastener coating) (abstract, para 6, 186, 749, 7150). Lundorf teaches the thermoplastic SEs may comprise combinations or mixtures of polyamides, polysulfone, nylon, PTFE (polytetrafluoroethylene), and PEEK (polyetheretherketone) (para 190, 191, 209, 225, 253, 734, 6667); wherein the SEs may also comprise metals or conductive materials such as copper, titanium, nickel, or carbon nanotubes having a 1 μm to 100 μm size (i.e., wherein the thermoplastic polymer is combined with the amount of conductive material to form a tunable electrically dissipative spay-deposited thermoplastic polymer fastener coating material); which significantly overlaps and therein renders obvious the size of the conductive material of the instant claim  (para 94, 135, 176). Lundorf further teaches the composite may have a density of 1.0 – 1.8 kg/L (i.e., 1.0 – 1.8 g/cc) (para 6676). 
With regard to the limitations “wherein the relative percentage by volume of conductive material present in the tunable electrically dissipative spray-deposited thermoplastic polymer fastener coating material ranges from about 1% to about 9% by volume,” “wherein the tunable electrically dissipative spray-deposited thermoplastic polymer fastener coating material has a resistivity value ranging from about 1x105 to about 1x1011 ohm-m,” and “wherein the tunable electrically dissipative thermoplastic polymer fastener coating material has a resistivity value ranging from about 1x105 to about 1x108 ohm-m,” Lundorf teaches both the conductivity and resistivity of the composite material may be adjusted (i.e., tunable) (para 59, 6660), so it would have been obvious to one of ordinary skill in the art to adjust the amount of conductive material in the composite to optimize both the conductivity and resistivity of the composite. 
With regard to the limitation “wherein the tuned electrically dissipative spray-deposited thermoplastic polymer coating material has an adhesion ranging from about 5 to about 50 lbs/in wide area as determined by ASTM D6862-11(20161 Standard Test Method for 90° Peel Resistance” Lundorf suggests or otherwise would have rendered obvious to one of ordinary skill in the art at the time of invention the coating of that of the instant claims, so it is deemed to inherently possess an adhesion ranging from about 5 to about 50 lbs./in wide area as determined by ASTM D6862-11(20161 Standard Test Method for 90° Peel Resistance.” As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977): Where, as here, the claimed and prior art products are identical or substantially 
Regarding the limitation “consisting essentially of,” it would have been obvious to one of ordinary skill in the art at the time of invention to omit any constituents of the composition of Lundorf if their function was not needed (MPEP § 2144.04 II B).
The limitation “high-velocity spray-deposited” of the instant claim is a product by process limitation and does not determine the patentability of the product, unless the process results in a product that is structurally distinct from the prior art. The process of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claim product differs in kind from those of the prior art (MPEP § 2113). No difference can be discerned between the product that results from the process steps recited in claim 15 and the product of Lundorf.

Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundorf as applied to claim 15 and 16 above, and further in view of Whitlock.
Lundorf teaches the thermoplastic fastener coating of claim 15 and 16. 
Lundorf fails to suggest a fastener comprising the coatings of claim 15 or 16.
para 78, fig 16).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to substitute the conductive coating of Lundorf for the conductive coating of Whitlock, since it is prima facie obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07).

Response to Arguments
Applicant's arguments filed 2/14/22 have been fully considered but they are not persuasive.
	Applicant contends that Lundorf does not teach a tunable coating and that Lundorf discloses only composite materials and not coatings; and that one seeking to make a composite material where the composite material itself has certain
predetermined characteristics may or may not find Lundorf’s teachings useful, i.e., it would not be tunable, because the coating has to have pre-determined characteristics. 
	First, it is noted that “tunable” does not add structure to the embodiment of the instant product claims. It describes how the coating functions, e.g., characteristics of the coating may be changed in real time during deposition, but the Applicant has fails to provide any context on how it adds structure to the final structure of the assembly of the instant claim. 

[0749] Preferred processing methods are injection molding, compression molding, transfer molding, blow molding, extrusion, injection molding, liquid casting, DMC, SMC, RIM, RRIM, GRP (hand-layup), GRP (spray and match die), filament winding, pultrusion, rotational molding, thermoforming, screw extrusion, calendering, powder injection molding, thixomolding, coating, cold pressure molding, encapsulation, filament winding, laminating, contact molding and slush molding;
And:
[7150] Aspect 34. Use of a composite material unit according to any one of aspects 6-24 in a paint, an adhesive, a paper, a plastic, a coating, a sealant, a concrete or a cement.
Therefore, Lundorf would have suggested to one of ordinary skill in the art at the time of invention that its composite materials may be used as a coating. The Examiner notes that when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named (MPEP § 2131.02 II).
With regard to tunable or changing the characteristics of the coating in real time during deposition, despite this not appearing to be a limitation that adds structure, Lundorf would have still suggested it to one of ordinary skill in the art at the time of invention. Lundorf the CMU (composite material unit) can be prepared in a step-wise modular process where each of the components, e.g., structural entities, are added at different time points in the process which would have suggested to one of ordinary skill the structural entities could be adjusted as necessary different time points in the process to optimize the characteristics or properties of the coatings being applied.
The limitation “high-velocity spray-deposited” of the instant claim is a product by process limitation and does not determine the patentability of the product, unless the MPEP § 2113). No difference can be discerned between the product that results from the process steps recited in the instant claims and the product of Lundorf.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/           Primary Examiner, Art Unit 1783